 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EUGENIO AND ROSA CONTRERAS,                      No. 2:16-cv-302-MCE-EFB
      WILLIAM AND MELVA PHILLIPS,
12    TERESA BARNEY, KEITH AND
      TERESA MARCEL, SHERLIE
13    CHARLOT, COLLEEN ANN                             ORDER AFTER HEARING
      O’HALLORAN, JENNIE MILLER, and
14    EDWARD YAGER, on behalf of
      themselves and all others similarly situated,
15
                         Plaintiffs,
16
             v.
17
      NATIONSTAR MORTGAGE LLC, a
18    Delaware Limited Liability Company;
      SOLUTIONSTAR, LLC, a Delaware
19    Limited Liability Company; and DOES 1
      through 1000,
20
                         Defendants.
21

22

23          This case was before the court on June 19, 2019, for hearing on: (1) plaintiffs’ motion to

24   compel defendants to produce documents without redactions (ECF No. 89); (2) defendants’

25   motion for a protective order (ECF No. 90); and the parties’ requests to file documents under seal

26   (ECF Nos. 93 & 95). Attorney Laura Gerber appeared on behalf of the plaintiffs, and attorneys

27   Mary Kate Sullivan and Megan Kelly appeared on behalf of the defendants.

28
                                                      1
 1          For the reasons stated on the record, it is hereby ORDERED that:
 2          1. Plaintiffs’ request to file documents under seal is granted in part as follows:
 3                  a. The declaration of Megan Kelly in support of plaintiffs’ motion to compel and
 4   Exhibits 2 and 3 to the declaration shall be filed under seal.
 5                  b. An unredacted copy of Exhibit G to the declaration of Laura Gerber shall be
 6   filed under seal. Plaintiffs shall file on the public docket a copy of Exhibit G with the comment
 7   section for document 27 redacted.
 8                  c. An unredacted copy of the parties’ joint statement regarding plaintiffs’ motion
 9   to compel (ECF No. 94) shall be filed under seal. Plaintiffs shall file on the public docket a copy
10   of the joint statement with redactions at page 25, lines 4-16, and page 27, lines 5-10.
11          2. Defendants’ request to file documents under seal is granted, and Exhibits 2 & 3 to the
12   declaration of Megan Kelly in support of defendants’ motion for a protective order shall be filed
13   under seal.
14          3. Plaintiffs’ motion to compel defendants to produce documents without redactions (ECF
15   No. 89) is granted as follows:
16                  a. Defendants shall produce documents 1-24, 26, and 28-51, with only social
17   security numbers redacted. See Gerber Decl., Ex. G.
18                  b. Defendants shall produce to plaintiffs’ counsel unredacted copies of documents
19   25 and 27.1 See Gerber Decl., Ex. G. These two documents may only be viewed by plaintiffs’
20   counsel of record in this case and their support staff. Counsel shall not disclose to plaintiffs or the
21   public any information contained in the previously redacted portions of documents 25 and 27.
22          4. Defendants’ motion for a protective order (ECF No. 90) is denied.
23   DATED: July 1, 2019.
24

25

26
            1
27             Documents 25 and 27 were submitted for in camera review. After reviewing the
     documents, the court finds that they should be produced to plaintiffs’ counsel without redactions
28   as described herein.
                                                       2
